Judgment of the Supreme Court, New York County (Alfred Kleiman, J.), rendered on March 13, 1986, convicting defendant, after a jury trial, of attempted grand larceny in the second degree and criminal possession of burglar’s tools and sentencing him, as a second felony offender, to concurrent, indeterminate terms of imprisonment of from 2 to 4 years for the burglary conviction and one year for the possession of burglar’s tools, is affirmed.
The totality of the evidence was sufficient to permit the jury to conclude that the car defendant was attempting to steal was worth at least $1,500. The jury looked at photographs of the car, heard the testimony of Police Officer O’Leary, who examined the car, that it was in "fair or good” condition, and were informed that the "blue book” value of the car at the time of the theft was $2,375 and that the owner of the car, the New York Telephone Company, was able to put the car back into service after this incident. The evidence, therefore, was sufficient to sustain a conviction of attempted grand larceny in the second degree. Concur — Sullivan, Ross, Carro and Milonas, JJ.